8 F.3d 817
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gerard CACHOIAN, Petitioner-Appellant,v.Warden WHALEN, U. S. Prison, Petersburg, Respondent-Appellee.
No. 92-6007.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992.Decided:  October 18, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (MISC-91-4-3)
Gerard Cachoian, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Gerard Cachoian appeals from the district court's order dismissing without prejudice his petition filed pursuant to 28 U.S.C. § 2241 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cachoian v. Whalen, No. MISC-91-43 (E.D. Va.  Jan. 2, 1992).  We grant in forma pauperis status for this appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED